 



Exhibit 10.1

EMPLOYMENT AGREEMENT
          EMPLOYMENT AGREEMENT (“Agreement”) dated as of March 10, 2008 by and
between BlueLinx Corporation (the “Company”) and Howard Cohen (the “Executive”)
(each a “Party” and together, the “Parties”).
          WHEREAS, the Executive and the Company wish to establish the terms of
the Executive’s services for the Company;
          Accordingly, the Parties agree as follows:
          1. Employment and Acceptance. The Company shall employ the Executive,
and the Executive shall accept employment, subject to the terms of this
Agreement, on March 10, 2008 (the “Effective Date”).
          2. Term.
               2.1 Employment Term. This Agreement and the employment
relationship hereunder will continue from the Effective Date until terminated by
either Party pursuant to Section 2.2 or Section 5 (the “Employment Term”);
provided, however that either Party may terminate this Agreement at any time by
providing thirty days advance written notice of such termination. Such
notification and termination will not be considered a breach of this Agreement.
               2.2 Service as Director. At any time during the Employment Term,
the Board of Directors of BlueLinx Holdings Inc. (the “Board”) may require that
the Executive step down as Interim Chief Executive Officer of the Company (the
“Interim CEO”) upon an effective date specified by the Board, but continue as
Chairman of the Board. In the event of such request, the Employment Term shall
be deemed terminated on such effective date. The Executive shall continue to
serve as the Chairman of the Board until the Executive resigns or is removed by
the Board. Following the Employment Term, the Executive shall cease to be an
employee of the Company and shall not be entitled to any compensation or
employee benefits from the Company or any of its affiliates or subsidiaries,
except the Equity Awards provided under 4.1(c) of this Agreement.
          3. Duties and Title.
               3.1 Title. During the Employment Term, the Company shall employ
the Executive to render exclusive and full-time services to the Company and
certain designated subsidiaries and affiliates. During the Employment Term, the
Executive will serve in the capacity of Chairman of the Board and Interim CEO of
the Company.
               3.2 Duties. During the Employment Term, the Executive will have
such authority and responsibilities and will perform such executive duties as
are customarily

 



--------------------------------------------------------------------------------



 



performed by the Chairman and chief executive officer of businesses similar to
those of the Company or assigned to Executive by the Company. During the
Employment Term, Executive shall devote Executive’s reasonable best efforts and
Executive’s full professional time and attention (except for permitted vacation
periods and reasonable periods of illness or other incapacity) to the business
and affairs of the Company and its subsidiaries and affiliates. Executive shall
perform Executive’s duties and responsibilities to the best of Executive’s
abilities in a diligent, trustworthy and business-like manner. Notwithstanding
the foregoing, during the Employment Term, Executive may continue to serve on
the board of directors of Albertson’s LLC, Hilco Receivables LLC, and Hawk
Acquisitions, LLC and may also render charitable and civic services so long as
such services do not materially interfere with Executive’s ability to discharge
his duties hereunder.
          4. Compensation by the Company
               4.1 Compensation During the Employment Term. As compensation for
all services rendered pursuant to this Agreement during the Employment Term, the
Company shall provide the Executive the following:
               (a) Base Salary. The Company will pay to the Executive an
annualized base salary of not less than $750,000 payable in accordance with the
customary payroll practices of the Company (the “Base Salary”). The Base Salary
shall be reviewed from time to time and adjusted as appropriate at the sole
discretion of the Compensation Committee of the Board (the “Compensation
Committee”).
               (b) Annual Bonus. Executive shall be eligible to receive an
annual bonus, with a threshold of 37.5% of Base Salary (i.e., 37.5% upon
achievement of annual “threshold” performance goals), an annual bonus target of
75% of Base Salary (i.e., 75% upon achievement of annual “target” performance
goals) and a maximum of 150% of Base Salary (i.e., 150% upon achievement of
annual “maximum” performance goals), with the “threshold, “target” and “maximum”
based upon satisfaction of performance goals and bonus criteria to be defined
and approved by the Compensation Committee in advance for each fiscal year. The
Company shall pay any such annual bonus earned to Executive in accordance with
the terms of the applicable bonus plan. Executive shall also be eligible to
participate in the Executive Team Quarterly Cash Flow Bonus at the same rate as
the prior chief executive officer.
               (c) Long-Term Incentives. Subject to the terms of the 2006
Long-Term Incentive Plan or the 2004 Long-Term Incentive Plan (the “Equity
Plans”) and award agreements between the Company and the Executive (the “Award
Agreements”), the Company shall grant to the Executive a stock option to
purchase 750,000 shares of the Company (the “Stock Option”) and 750,000
Restricted Shares of the Company (the “Restricted Shares” and together with the
Stock Option, the “Equity Awards”). The Equity Awards shall be granted as soon
as practicable following the Effective Date, (the “Equity Grant Date”). The
Stock Option shall have an exercise price per share equal to the fair market
value of a share of common stock on the Equity Grant Date. Notwithstanding the
terms of the Equity Plans and the Award Agreements, the Equity Awards shall be
subject to the following terms:

2



--------------------------------------------------------------------------------



 



                    (i) The Equity Awards shall vest with respect to one-third
of the shares subject to the Award on the first anniversary of the Equity Grant
Date and with respect to an additional one-third of the shares on each of the
next two anniversaries thereafter, subject to the Executive’s continued service
as the Chairman and/or Interim CEO with the Company and its affiliates.
                    (ii) If the Executive’s service as Chairman and Interim CEO
is terminated by the Company for Cause (as defined below) or the Executive
resigns for any reason, the unvested portion of the Equity Awards will be
forfeited. If the Executive’s service as Chairman and Interim CEO is terminated
by the Company without Cause (as defined below), other than a termination of
Executive's employment as Interim CEO pursuant to Section 2.2 of this Agreement,
or due to the Executive’s death or Disability (as defined below), the Equity
Awards shall vest with respect to 100% of the shares subject to the Equity
Awards.
                    (iii) “Cause” means, as determined by the Board in good
faith: (A) a material breach of the duties and responsibilities of Executive;
(B) Executive’s (x) commission of a felony or (y) commission of any misdemeanor
involving willful misconduct (other than minor violations such as traffic
violations) if such misdemeanor causes material damage to the property, business
or reputation of the Company; (C) acts of dishonesty by Executive resulting or
intending to result in personal gain or enrichment at the expense of the Company
or its subsidiaries and affiliates; (D) Executive’s material breach of any
provision of this Agreement; (E) Executive’s failure to follow the lawful
written directions of the Board; (F) conduct by Executive in connection with his
duties hereunder that is fraudulent, unlawful or willful and materially
injurious to the Company or its subsidiaries and affiliates; (G) Executive’s
engagement in habitual insobriety or the use of illegal drugs or substances;
(H) Executive’s failure to cooperate fully, or failure to direct the persons
under Executive’s management or direction, or employed by, or consultants or
agents to, the Company (or its subsidiaries and affiliates) to cooperate fully,
with all corporate investigations or independent investigations by the Board,
all governmental investigations of the Company or its subsidiaries and
affiliates, and all orders involving Executive or the Company (or its
subsidiaries and affiliates) entered by a court of competent jurisdiction;
(I) Executive’s material violation of the Company’s Code of Conduct (including
as applicable to senior financial officers), or any successor codes;
(J) Executive’s engagement in activities prohibited by Section 6.
Notwithstanding the foregoing, no termination of the Executive’s service shall
be for “Cause” until (i) there shall have been delivered to the Executive a copy
of a written notice setting forth the basis for such termination in reasonable
detail, and (ii) the Executive shall have been provided an opportunity to be
heard in person by the Board (with the assistance of the Executive’s counsel if
the Executive so desires). No act, or failure to act, on the Executive’s part
shall be considered “willful” unless the Executive has acted or failed to act
with a lack of good faith and with a lack of reasonable belief that the
Executive’s action or failure to act was in the best interests of the Company.
Any act, or failure to act, based upon authority given pursuant to a resolution
duly adopted by the Board or based upon the advice of counsel for the Company
shall be conclusively presumed to be done, or omitted to be done, by the
Executive in good faith and in the best interests of the Company. Any
termination of the Executive’s service by the Company

3



--------------------------------------------------------------------------------



 



hereunder shall be deemed to be a termination other than for Cause unless it
meets all requirements of this Section 4.1(c)(iv).
                    (iv) “Disability” means the determination by the Company, in
accordance with applicable law, based on information provided by a physician
selected by the Company or its insurers and reasonably acceptable to Executive
or Executive’s legal representative that, as a result of a physical or mental
injury or illness, Executive has been unable to perform the essential functions
of his job with or without reasonable accommodation for a period of (i) 90
consecutive days or (ii) 180 days in any one-year period.
               (d) Participation in Employee Benefit Plans. Executive is
entitled during the Employment Term to participate, on the same basis as the
Company’s other senior executives, in the Company’s Standard Executive Benefits
Package. The Company’s “Standard Executive Benefits Package” means those
benefits (including insurance, vacation and other benefits, but excluding,
except as hereinafter provided in paragraph 6, any severance pay program or
policy of the Company) for which substantially all of the executives of the
Company are from time to time generally eligible, as determined from time to
time by the Board.
               (e) Expense Reimbursement. The Company shall reimburse Executive
for all reasonable expenses incurred by Executive during the Employment Term in
the course of performing Executive’s duties under this Agreement in accordance
with the Company’s policies in effect from time to time with respect to travel,
entertainment and other business expenses, and subject to the Company’s
requirements applicable generally with respect to reporting and documentation of
such expenses. In addition, the Company will reimburse the Executive (on a tax
neutral gross up basis) for any reasonable business expenses incurred by the
Executive, in connection with (x) traveling to and from the Executive’s
residence in Chicago, Illinois or West Palm Beach, Florida to the Company’s
headquarters in Atlanta, Georgia and (y) lodging in Atlanta, Georgia. The amount
of expenses eligible for reimbursement during the Executive’s taxable year shall
not affect the expenses eligible for reimbursement in any other taxable year.
The tax gross-up payment shall be made by the end of the Executive’s taxable
year following the taxable year in which the Executive remits the related taxes.
In order to be entitled to expense reimbursement, the Executive must be employed
as Interim CEO on the date the Executive incurred the expense.
               (f) Reimbursement of Legal Expenses. The Company shall reimburse
the Executive for the Executive’s reasonable attorneys’ fees (not to exceed
$3,500) incurred in connection with the negotiation of this Agreement and any
other agreements relating to the Executive’s employment contemplated herein.
          5. Termination of Relationship with the Company
               5.1 Termination of Employment Term. The Employment Term may be
terminated: (a) by the Executive for any reason upon thirty days advance written
notice (in which case, the Executive shall not continue as Chairman of the
Board), (b) by the Company pursuant to Section 2.2 of this Agreement, or (c) due
to the Executive’s death or Disability. If the

4



--------------------------------------------------------------------------------



 



Employment Term is terminated pursuant to this Section 5.1, the Executive shall
receive the following:
               (a) a pro rated portion of the annual bonus for the year of
termination calculated by multiplying (x) the annual bonus that would have been
payable under Section 4.1(b) if the Executive remained employed through the end
of the fiscal year by (y) a fraction the numerator of which is the number of
days elapsed in such fiscal year prior to the date the Executive’s employment
terminated and the denominator of which is 365, payable on the date such bonus
is paid to other senior executives of the Company;
               (b) a lump sum payment, within 30 days following such
termination, equal to the Executive’s accrued but unpaid Base Salary to the date
of termination and any employee benefits that the Executive is entitled to
receive pursuant to the employee benefit plans of the Company and its
subsidiaries in accordance with the terms of such employee benefit plans; and
               (c) a lump sum payment, within 30 days following such
termination, equal to the expenses reimbursable under Sections 4.1(e) above
incurred but not yet reimbursed to the Executive to the date of termination.
               5.2 Removal from any Boards and Position. If the Employment Term
terminates for any reason under this Agreement without the Executive continuing
as Chairman of the Board, the Executive shall be deemed to resign (i) if a
member, from the Board or board of directors of any subsidiary or affiliate of
the Company or any other board to which he has been appointed or nominated by or
on behalf of the Company and (ii) from any position with the Company or any
subsidiary or affiliate of the Company, including, but not limited to, as an
officer of the Company and any of its subsidiaries.
          6. Restrictions and Obligations of the Executive.
               6.1 Nondisparagement. The Executive agrees that he will not at
any time (whether during or after the Term) publish or communicate to any person
or entity any Disparaging (as defined below) remarks, comments or statements
concerning the Company, its parent, subsidiaries and affiliates, and their
respective present and former members, partners, directors, officers,
shareholders, employees, agents, attorneys, successors and assigns.
“Disparaging” remarks, comments or statements are those that impugn the
character, honesty, integrity or morality or business acumen or abilities in
connection with any aspect of the operation of business of the individual or
entity being disparaged.
          6.2 Confidentiality.
               (a) The Executive shall hold in a fiduciary capacity for the
benefit of the Company all secret or confidential information, knowledge or data
relating to the Company or any of its subsidiaries and affiliates, and their
respective businesses, which shall have been obtained by the Executive during
the Executive’s services for the Company or any of its subsidiaries and
affiliates (“Confidential Information”). After termination of the Executive’s
services with the Company, the Executive shall not,

5



--------------------------------------------------------------------------------



 



without the prior written consent of the Company or as may otherwise be required
by law or legal process, communicate or divulge any such information, knowledge
or data to anyone other than the Company and those designated by it.
               (b) All files, records, documents, drawings, specifications,
data, computer programs, customer or vendor lists, specific customer or vendor
information, marketing techniques, business strategies, contract terms, pricing
terms, discounts and management compensation of the Company or any of its
subsidiaries and affiliates, whether prepared by the Executive or otherwise
coming into the Executive’s possession, shall remain the exclusive property of
the Company or any of its subsidiaries and affiliates, and the Executive shall
not remove any such items from the premises of the Company or any of its
subsidiaries and affiliates, except in furtherance of the Executive’s duties.
               (c) It is understood that while providing services to the
Company, the Executive will promptly disclose to the Company, and assign to the
Company the Executive’s interest in any invention, improvement or discovery made
or conceived by the Executive, either alone or jointly with others, which arises
out of the Executive’s services. At the Company’s request and expense, the
Executive will reasonably assist the Company or any of its subsidiaries and
affiliates during the period of the Executive’s service to the Company and
thereafter in connection with any controversy or legal proceeding relating to
such invention, improvement or discovery and in obtaining domestic and foreign
patent or other protection covering the same.
               (d) As requested by the Company and at the Company’s expense,
from time to time and upon the termination of the Executive’s service with the
Company for any reason, the Executive will promptly deliver to the Company or
any of its subsidiaries and affiliates all copies and embodiments, in whatever
form, of all Confidential Information in the Executive’s possession or within
his control (including, but not limited to, memoranda, records, notes, plans,
photographs, manuals, notebooks, documentation, program listings, flow charts,
magnetic media, disks, diskettes, tapes and all other materials containing any
Confidential Information) irrespective of the location or form of such material.
If requested by the Company, the Executive will provide the Company with written
confirmation that all such materials have been delivered to the Company as
provided herein.
          7. Remedies; Specific Performance. The Parties acknowledge and agree
that the Executive’s breach or threatened breach of any of the restrictions set
forth in Section 6 will result in irreparable and continuing damage to the
Company and its subsidiaries and affiliates for which there may be no adequate
remedy at law and that the Company shall be entitled to equitable relief,
including specific performance and injunctive relief as remedies for any such
breach or threatened or attempted breach. The Executive hereby consents to the
grant of an injunction (temporary or otherwise) against the Executive or the
entry of any other court order against the Executive prohibiting and enjoining
him from violating, or directing him to comply with any provision of Section 6.
The Executive also agrees that such remedies shall be in addition to any and all
remedies, including damages, available to the Company against him for such
breaches or threatened or attempted breaches.

6



--------------------------------------------------------------------------------



 



          8. Other Provisions.
               8.1 Notices. Any notice or other communication required or which
may be given hereunder shall be in writing and shall be delivered personally,
sent by facsimile transmission or sent by certified, registered or express mail,
postage prepaid or overnight mail and shall be deemed given when so delivered
personally, or sent by facsimile transmission or, if mailed, four (4) days after
the date of mailing or one (1) day after overnight mail, as follows:

                  (a)   If the Company, to:
 
                    BlueLinx Corporation         4300 Wildwood Parkway        
Atlanta, GA 30339         Attention: General Counsel         Telephone:
(770) 953-7089         Fax: (770) 953-7008
 
                    With copies to:
 
                    Schulte Roth & Zabel LLP         919 Third Avenue        
New York, NY 10022
 
      Attention:   Stuart Freedman, Esq.
 
      Telephone:   (212) 756-2000
 
      Fax:   (212) 593-5955
 
                (b)   If the Executive, to:
 
                    Howard Cohen         400 North Flagler Drive, Suite 1205    
    West Palm Beach, FL 33401         Telephone:   (561) 835-8848
 
      Fax:   (561) 835-3582
 
                    With copies to:
 
                    Thaler and Thaler, PA         700 North Olive Avenue        
West Palm Beach, FL 33401
 
      Attention:   Manley Thaler
 
      Telephone:   (561) 659-1183
 
      Fax:   (561) 832-5725

               8.2 Complete Agreement. This Agreement embodies the complete
agreement and understanding between the Parties with respect to the subject
matter hereof and effective as of its date supersedes and preempts any prior
understandings, agreements or

7



--------------------------------------------------------------------------------



 



representations by or between the parties, written or oral, that may have
related to the subject matter hereof in any way.
               8.3 Disclosure. During the Executive’s term as Chairman of the
Board, the Executive shall disclose immediately to the Company the existence of
any relationship between the Executive and any other entity that creates or may
create a conflict of interest that may affect the independent professional
judgment of the Executive in carrying out his duties under this Agreement.
               8.4 Executive and Company Representations. Executive represents
to the Company that (a) the execution, delivery and performance of this
Agreement by Executive does not and will not conflict with, breach, violate or
cause a default under any contract, agreement, instrument, order, judgment or
decree to which Executive is a party or by which Executive is bound,
(b) Executive is not a party to or bound by any employment agreement, noncompete
agreement or confidentiality agreement with any other person or entity that
would prohibit the Executive from performing his duties under this Agreement and
(c) upon the execution and delivery of this Agreement by the Company, this
Agreement will be the valid and binding obligation of Executive, enforceable in
accordance with its terms. The Company represents and warrants that it is fully
authorized and empowered to enter into this Agreement and that the performance
of its obligations under this Agreement will not violate any agreement between
it and any other person, firm or organization.
               8.5 Waiver and Amendments. The provisions of this Agreement may
be amended or waived only with the prior written consent of the Company and
Executive, and no course of conduct or failure or delay in enforcing the
provisions of this Agreement is to affect the validity, binding effect or
enforceability of this Agreement.
               8.6 Governing Law. This Agreement shall be governed and construed
in accordance with the laws of the State of Georgia, without regard to conflicts
of laws principles, unless superseded by federal law.
               8.7 Successors and Assigns. This Agreement is to bind and inure
to the benefit of and be enforceable by Executive, the Company and their
respective heirs, executors, personal representatives, successors and assigns,
except that neither party may assign any rights or delegate any obligations
hereunder without the prior written consent of the other party. Executive hereby
consents to the assignment by the Company of all of its rights and obligations
under this Agreement to any successor to the Company by merger or consolidation
or purchase of all or substantially all of the Company’s assets, provided that
the transferee or successor assumes the Company’s liabilities under this
Agreement by agreement in form and substance reasonably satisfactory to
Executive.
               8.8 Counterparts. This Agreement may be executed in separate
counterparts, each of which are to be deemed to be an original and both of which
taken together are to constitute one and the same agreement.
               8.9 Severability. Whenever possible, each provision of this
Agreement is to be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any

8



--------------------------------------------------------------------------------



 



respect under any applicable law or rule in any jurisdiction, that invalidity,
illegality or unenforceability is not to affect any other provision or any other
jurisdiction, and this Agreement is to be reformed, construed and enforced in
the jurisdiction as if the invalid, illegal or unenforceable provision had never
been contained herein.
               8.10 Judicial Modification. If any court determines that any of
the covenants in Section 6, or any part of any of them, is invalid or
unenforceable, the remainder of such covenants and parts thereof shall not
thereby be affected and shall be given full effect, without regard to the
invalid portion. If any court determines that any of such covenants, or any part
thereof, is invalid or unenforceable because of the geographic or temporal scope
of such provision, such court shall reduce such scope to the minimum extent
necessary to make such covenants valid and enforceable.
               8.11 Tax Withholding. The Company or other payor is authorized to
withhold from any benefit provided or payment due hereunder, the amount of
withholding taxes due any federal, state or local authority in respect of such
benefit or payment and to take such other action as may be necessary in the
opinion of the Board or the Compensation Committee to satisfy all obligations
for the payment of such withholding taxes.
          IN WITNESS WHEREOF, the Parties hereto, intending to be legally bound
hereby, have executed this Agreement as of the day and year first above
mentioned.

                  EXECUTIVE    
 
                          Name: Howard Cohen    
 
                BLUELINX CORPORATION    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

9